Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7-9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “close” in claims 2, 7, 9, and 14 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation “close to the object” is considered indefinite. 
	Claim 8 is rejected for depending claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiha (US 2014/0021956), in view of Speier (US 2020/0166597).

Regarding claim 1, Tomiha teaches a Magnetic Resonance Imaging (MRI) apparatus comprising:  5
	an RF coil configured to perform A/D conversion on a magnetic resonance (MR) signal received from an object and wirelessly transmit the MR signal [Fig. 6, RF coil 100 and A/D converter 212. See also rest of reference.]; 
	a main body configured to wirelessly receive the MR signal and generate a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.];  
	10first communication circuitry configured to transmit the system clock [Fig. 8-9, communication devices 200B and 300 see also ¶0234-0241. See also rest of reference.]; and
	second communication circuitry provided in the RF coil 15and configured to receive the system clock transmitted by the surface electric field communication [Fig. 8-9, communication devices 200B and 300 see also ¶0234-0241. See also rest of reference.],
	 wherein the RF coil is configured to operate based on the received system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	However, Tomiha is silent in teaching transmit by surface electric field communication using electric field propagation along a body surface of the object.
	Speier, which is also in the field of medicine, teaches transmit by surface electric field communication using electric field propagation along a body surface of the object [See Fig  2 wherein the pilot tone is transmitted into the patient and the pilot tone receiver wirelessly receives the pilot tone signal that is propagated  through the patient. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission. 

Regarding claim 2, Tomiha and Speier teach the limitations of claim 1, which this claim depends from.
	Tomiha further teaches the first communication circuitry includes a first electrode disposed close to the object [¶0135 and Fig. 8-9. See also rest of reference.]; and the second communication circuitry includes a second electrode that is provided in the RF coil and is disposed 25close to the object  [¶0135 and Fig. 8-9. See also rest of reference.].

Regarding claim 3, Tomiha and Speier teach the limitations of claim 1, which this claim depends from.
	Tomiha further teaches a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	Tomiha is silent in teaching wherein: the second communication circuitry is configured to detect a phase fluctuation of the received signal and transmit information on detected phase fluctuation to the 5main body; and the main body is configured to set a carrier frequency for transmitting the system clock from the first communication circuitry to the second communication circuitry in such a manner that the phase fluctuation is reduced.
	Speier further teaches wherein: the second communication circuitry is configured to detect a phase fluctuation of the received system clock and transmit information on detected phase fluctuation to the 5main body [¶0012-0030; ¶0050-0056; ¶0067. See also ¶0008  wherein pilot tone signal is considered a synchronization signal and therefore a clock. Other portions also teach the pilot tone is synced with the MRI signal so as to not interfere with the MRI signal. See also rest of reference.] ; and the main body is configured to set a carrier frequency for transmitting the system clock from the first communication circuitry to the second communication circuitry in such a manner that the phase fluctuation is reduced [¶0012-0030; ¶0050-0056; ¶0067. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Regarding claim 4, Tomiha and Speier teach the limitations of claim 1, which this claim depends from.
	Tomiha further teaches a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	Tomiha is silent in teaching wherein the main body is configured to estimate a propagation path length from the first communication circuitry to the second communication circuitry and correct a phase delay of the 15system signal corresponding to the propagation path length.
	Speier further teaches wherein the main body is configured to estimate a propagation path length from the first communication circuitry to the second communication circuitry and correct a phase delay of the 15system clock corresponding to the propagation path length [¶0012-0030; ¶0050-0056; ¶0067. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Regarding claim 5, Tomiha and Speier teach the limitations of claim 1, which this claim depends from.
	Tomiha further teaches a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	Tomiha is silent in teaching wherein the second communication circuitry further includes a biological monitoring circuit configured to detect biological 20information from change in signal intensity of the received signal, the biological information including at least one of heartbeat and a respiratory motion of the object.
	Speier further teaches wherein the second communication circuitry further includes a biological monitoring circuit configured to detect biological 20information from change in signal intensity of the received system clock [Fig. 3, step S60. See also ¶0071. See also ¶0008  wherein pilot tone signal is considered a synchronization signal and therefore a clock. Other portions also teach the pilot tone is synced with the MRI signal so as to not interfere with the MRI signal. See also rest of reference.], the biological information including at least one of heartbeat and a respiratory motion of the object [¶0053; ¶0058. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Regarding claim 6, Tomiha and Speier teach the limitations of claim 1, which this claim depends from.
	Tomiha further teaches a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	However, Tomiha is silent in teaching 25the first communication circuitry is configured to combine a first high-frequency signal for - 37 -G81000083-US-A (E1238USI_CMS) transmitting the system signal by the surface electric field communication and a second high-frequency signal for detecting biological information including at least one of heartbeat and a respiratory motion of the object by radiated 5electromagnetic field communication, and transmit a combined signal of the first high- frequency signal and the second high-frequency signal to the second communication circuitry; and the second communication circuitry is configured to 10separate the first high-frequency signal and the second high-frequency signal from the combined signal, reproduce the system clock from the separated first high-frequency signal, and detect the biological information from change in 15signal intensity of the separated second high-frequency signal.
	Speier further teaches 25the first communication circuitry is configured to combine a first high-frequency signal for - 37 -G81000083-US-A (E1238USI_CMS) transmitting the system clock by the surface electric field communication and a second high-frequency signal for detecting biological information including at least one of heartbeat and a respiratory motion of the object by radiated 5electromagnetic field communication  [Fig. 3, step S10-S60. See also ¶0027-0029, ¶0049, and ¶0071. See also ¶0008  wherein pilot tone signal is considered a synchronization signal and therefore a clock. Other portions also teach the pilot tone is synced with the MRI signal so as to not interfere with the MRI signal. See also rest of reference.], and transmit a combined signal of the first high- frequency signal and the second high-frequency signal to the second communication circuitry  [Fig. 3, step S10-S60. See also ¶0027-0029, ¶0049, and ¶0071. See also rest of reference]; and the second communication circuitry is configured to 10separate the first high-frequency signal and the second high-frequency signal from the combined signal, reproduce the system clock from the separated first high-frequency signal, and detect the biological information from change in 15signal intensity of the separated second high-frequency signal [Fig. 3, step S10-S60. See also ¶0027-0029, ¶0049, and ¶0071. See also rest of reference].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Regarding claim 7, Tomiha and Speier teach the limitations of claim 6, which this claim depends from.
	Tomiha further teaches wherein: the first communication circuitry is provided with a 20first plate-shaped dipole antenna disposed close to the object [Fig. 9, see 206 and 306. See also Fig. 2 and rest of reference.]; the second communication circuitry is provided with a second plate-shaped dipole antenna that is provided inside the RF coil and is disposed close to the object  [Fig. 9, see 206 and 306. See also Fig. 2 and rest of reference.]; and  25the first plate-shaped dipole antenna and the second plate-shaped dipole antenna are configured to perform - 38 -G81000083-US-A (E1238US1_CMS) communication corresponding to the radiated electromagnetic field communication  [Fig. 9, see 206 and 306. See also Fig. 2 and rest of reference.].
	However, Tomiha is silent in teaching the surface electric field communication.
	Speier further teaches the surface electric field communication [See Fig  2 wherein the pilot tone is transmitted into the patient and the pilot tone receiver wirelessly receives the pilot tone signal that is propagated  through the patient. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Regarding claim 8, Tomiha and Speier teach the limitations of claim 7, which this claim depends from.
	Tomiha further teaches wherein each of the first plate-shaped dipole antenna and the second plate- shaped dipole antenna is disposed in such a manner that a longitudinal direction of each of the first plate-shaped dipole antenna and the second plate-shaped dipole antenna is 10orthogonal to a head-foot direction of the object [Fig. 2 and 9, wherein the antenna are  two-dimensional and one direction is orthogonal to the head-foot direction. See also rest of reference.].

Regarding claim 10, Tomiha and Speier teach the limitations of claim 6, which this claim depends from.
	Tomiha further teaches a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	Tomiha is silent in teaching wherein: the second communication circuitry is configured to detect a phase fluctuation of the received signal and transmit information on detected phase fluctuation to the 5main body; and the main body is configured to set a carrier frequency for transmitting the system clock from the first communication circuitry to the second communication circuitry in such a manner that the phase fluctuation is reduced.
	Speier further teaches wherein: the second communication circuitry is configured to detect a phase fluctuation of the received system clock and transmit information on detected phase fluctuation to the 5main body [¶0012-0030; ¶0050-0056; ¶0067. See also ¶0008  wherein pilot tone signal is considered a synchronization signal and therefore a clock. Other portions also teach the pilot tone is synced with the MRI signal so as to not interfere with the MRI signal. See also rest of reference.] ; and the main body is configured to set a carrier frequency for transmitting the system clock from the first communication circuitry to the second communication circuitry in such a manner that the phase fluctuation is reduced [¶0012-0030; ¶0050-0056; ¶0067. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Regarding claim 11, Tomiha and Speier teach the limitations of claim 6, which this claim depends from.
	Tomiha is silent in teaching wherein a 10frequency of the second high-frequency signal is set to a higher frequency than a frequency of the first high-frequency signal.
	Speier further teaches wherein a 10frequency of the second high-frequency signal is set to a higher frequency than a frequency of the first high-frequency signal [¶0027-0029, ¶0049 wherein the second frequency can be modulated and oscillated. The frequency being different from the first frequency. Therefore, the second signal can be higher than the first frequency.].
	 It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Regarding claim 12, Tomiha and Speier teach the limitations of claim 6, which this claim depends from.
	Tomiha is silent in teaching wherein the 15second high-frequency signal is generated from a signal source that is a generation source of a high-frequency transmission pulse for obtaining the MR signal, the signal source having a Larmor frequency of the object.
	Speier further teaches wherein the 15second high-frequency signal is generated from a signal source that is a generation source of a high-frequency transmission pulse for obtaining the MR signal, the signal source having a Larmor frequency of the object [¶0023, ¶0027-0029, ¶0049 physiological signals are transmitted at Larmor frequency range. Therefore, the second signal can be higher than the first frequency.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Regarding claim 14, Tomiha teaches a communication method of a Magnetic Resonance Imaging (MRI) apparatus that includes an RF coil configured to perform A/D conversion on a magnetic resonance (MR) signal received from an object  and wirelessly transmit the MR 5signal [Fig. 6, RF coil 100 and A/D converter 212. See also rest of reference.], and a main body configured to wirelessly receive the MR signal and generate a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.], the communication method comprising: 
	transmitting the system clock from first communication circuitry disposed closed to the object by surface electric 10field communication [Fig. 8-9, communication devices 200B and 300 see also ¶0234-0241. See also rest of reference.]; 
	receiving, by second communication circuitry provided in the RF coil, the system clock transmitted by the surface electric field communication [Fig. 8-9, communication devices 200B and 300 see also ¶0234-0241. See also rest of reference.]; and  
	15operating the RF coil based on the received system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	However, Tomiha is silent in teaching by surface electric field communication using electric field propagation along a body surface of the object.
	Speier, which is also in the field of medicine, teaches transmit by surface electric field communication using electric field propagation along a body surface of the object [See Fig  2 wherein the pilot tone is transmitted into the patient and the pilot tone receiver wirelessly receives the pilot tone signal that is propagated  through the patient. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.

Claims 1-2 and 14 can also be rejected under 35 U.S.C. 103 as being unpatentable over Tomiha (US 2014/0021956), in view of Conway (“Antennas for Over-Body-Surface Communication at 2.45 GHz”).

Regarding claim 1, Tomiha teaches a Magnetic Resonance Imaging (MRI) apparatus comprising:  5
	an RF coil configured to perform A/D conversion on a magnetic resonance (MR) signal received from an object and wirelessly transmit the MR signal [Fig. 6, RF coil 100 and A/D converter 212. See also rest of reference.]; 
	a main body configured to wirelessly receive the MR signal and generate a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.];  
	10first communication circuitry configured to transmit the system clock [Fig. 8-9, communication devices 200B and 300 see also ¶0234-0241. See also rest of reference.]; and
	second communication circuitry provided in the RF coil 15and configured to receive the system clock transmitted by the surface electric field communication [Fig. 8-9, communication devices 200B and 300 see also ¶0234-0241. See also rest of reference.],
	 wherein the RF coil is configured to operate based on the received system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	However, Tomiha is silent in teaching transmit by surface electric field communication using electric field propagation along a body surface of the object.
	Conway, which is also in the field of medicine, teaches transmit by surface electric field communication using electric field propagation along a body surface of the object [See Fig  1 and entire reference that teaches communication by surface electric field communication using electric fields propagated along the surface of the body.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Conway because both Tomiha and Conway teach wireless transmission of signals and Conway teaches that over-body-surface communication is a known wireless transmission that can be used in the medical band [Conway – See ISM band]. MRI is a known medical imaging apparatus. Therefore, it would have been obvious to try using over-body-surface communication in MRI. 

Regarding claim 2, Tomiha and Conway teach the limitations of claim 1, which this claim depends from.
	Tomiha further teaches the first communication circuitry includes a first electrode disposed close to the object [¶0135 and Fig. 8-9. See also rest of reference.]; and the second communication circuitry includes a second electrode that is provided in the RF coil and is disposed 25close to the object  [¶0135 and Fig. 8-9. See also rest of reference.].

Regarding claim 14, Tomiha teaches a communication method of a Magnetic Resonance Imaging (MRI) apparatus that includes an RF coil configured to perform A/D conversion on a magnetic resonance (MR) signal received from an object  and wirelessly transmit the MR 5signal [Fig. 6, RF coil 100 and A/D converter 212. See also rest of reference.], and a main body configured to wirelessly receive the MR signal and generate a system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.], the communication method comprising: 
	transmitting the system clock from first communication circuitry disposed closed to the object by surface electric 10field communication [Fig. 8-9, communication devices 200B and 300 see also ¶0234-0241. See also rest of reference.]; 
	receiving, by second communication circuitry provided in the RF coil, the system clock transmitted by the surface electric field communication [Fig. 8-9, communication devices 200B and 300 see also ¶0234-0241. See also rest of reference.]; and  
	15operating the RF coil based on the received system clock [Fig. 6, see main body 300 and ¶0161-0171. See also rest of reference.].
	However, Tomiha is silent in teaching by surface electric field communication using electric field propagation along a body surface of the object.
	Conway, which is also in the field of medicine, teaches transmit by surface electric field communication using electric field propagation along a body surface of the object [See Fig  1 and entire reference that teaches communication by surface electric field communication using electric fields propagated along the surface of the body.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Conway because both Tomiha and Conway teach wireless transmission of signals and Conway teaches that over-body-surface communication is a known wireless transmission that can be used in the medical band [Conway – See ISM band]. MRI is a known medical imaging apparatus. Therefore, it would have been obvious to try using over-body-surface communication in MRI. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tomiha, in view of previously cited Speier, in further view of Renz (US 5,473,252).

Regarding claim 9, Tomiha and Speier teach the limitations of claim 6, which this claim depends from.
	Tomiha further teaches  the first communication circuitry is provided with a first antenna disposed close to the 15object [Fig. 2, 5 and 9, radio communication antenna 300. See also rest of reference.]; the second communication circuitry is provided with a second antenna that is provided inside the RF coil and is disposed close to the object [Fig. 2, see 200A is part of RF coil 100 and see Fig. 5 and 9, wherein 200A includes antennas 206. See also rest of reference.]; and the first circularly polarized antenna and the second 20circularly polarized antenna are configured to perform communication corresponding to the radiated electromagnetic field communication [Fig. 2, 5 and 9, radio communication antenna 300 and antenna 206. See also rest of reference.].
	However, Tomiha is silent in teaching circularly polarized antenna and the surface electric field communication.
	Speier further teaches the surface electric field communication [See Fig  2 wherein the pilot tone is transmitted into the patient and the pilot tone receiver wirelessly receives the pilot tone signal that is propagated  through the patient. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier because both Tomiha and Speier are in the field of MRI and teach using wireless communication and because Speier teaches a known form of wireless communication, pilot tones, that can be used in MRI and also transmit information without interfering with the MRI signals [Speier - ¶0016. See also rest of reference.]. Therefore, it would have been obvious to try using pilot tone wireless transmission.
	However, both Tomiha and Speier are still silent in teaching circularly polarized antenna.
	Renz, which is also in the field of MRI, teaches circularly polarized antenna and further teaches first and second circularly polarized antenna [Col. 6, lines 38-49. See also rest of reference which teaches circularly polarized antenna.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier with the teachings of Renz because Tomiha and Speier teach antenna used in MRI and Renz teaches it is known in the art for antenna in MRI to be circularly polarized antenna for measurements within an MRI environment [Renz – Col. 6, lines 38-49 and rest of reference which teaches circular polarization]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tomiha, in view of previously cited Speier, in further view of Bollenbeck (US 2016/0245888).

Regarding claim 13, Tomiha and Speier teach the limitations of claim 5, which this claim depends from.
	Speier further teaches the second communication circuitry is configured to transmit the biological information to the main body [Fig. 3, step S60. See also ¶0053, ¶0058, ¶0071. See also rest of reference.].
	However, Tomiha and Speier the main body is configured to use the biological information for correcting a motion of the object in 25reconstruction processing of the MR signal.
	Bollenbeck, which is also in the field of MRI, teaches the second communication circuitry is configured to transmit the biological information to the main body [¶0010-0012, coil is used to acquire motion of patient. Motion can be respiratory motion. See also rest of reference.]; and the main body is configured to use the biological information for correcting a motion of the object in 25reconstruction processing of the MR signal [¶0012 and ¶0029, motion correction is performed on measurement signal. See also claim 16 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Tomiha and Speier with the teachings of Bollenbeck because Bollenbeck teaches acquiring respiration movement signals of a patient in MRI, similar to Speier, and teaches that it is known to acquire respiration movement signals to correct the measurement data for motion artifacts [Bollenbeck - ¶0010-0012 and ¶0029]. Correcting for movement will provide better image quality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896